THE THIRTEENTH COURT OF APPEALS

                                   13-18-00592-CR


                               Zanard Rashun Houston
                                         v.
                                 The State of Texas


                                 On Appeal from the
                      443rd District Court of Ellis County, Texas
                             Trial Cause No. 42009CR


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

August 1, 2019